Citation Nr: 1404123	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-27 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Basic eligibility for non-service-connected pension benefits.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Gervasio, Joseph P., Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1980 to April 1985.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the RO in Houston, Texas.

The Veteran was scheduled to appear before a member of the Board at the RO in December 2013, but failed to report for the travel board hearing.  


FINDINGS OF FACT

1.  The Veteran served on active duty from March 1980 to April 1985.  

2.  The Veteran did not serve on active duty during a time of war.    


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining the Veteran's period of service for non-service-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Non-Service-Connected Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service-connected disabilities which are not the result of the veteran's willful misconduct.  This statute is further elaborated under 38 C.F.R. § 3.3.  This regulation provides that basic entitlement to pension exists if a veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 C.F.R. § 3.3(a)(3); see also 38 U.S.C.A. § 1521(j).  

The Veteran's DD Form 214 documents that the Veteran served on active duty between March 1980 and April 1985.  This time period is not recognized as a period of war under 38 U.S.C.A. § 1521 or under 38 C.F.R. § 3.2.  

The period of war prior to her enlistment is recognized during the Vietnam Era.  The period of war for the Vietnam Era is the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f).  The period of war recognized following the Veteran's enlistment is the Persian Gulf War beginning August 2, 1990 and still continues.  38 C.F.R. § 3.2(i).  In sum, the Veteran's active service did not take place during a period of war as specified by law.  Thus, the Veteran does not meet the basic eligibility requirements for non-service-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United States Court of Appeals for Veterans Claims held that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law.  In this case, the Veteran lacks legal entitlement to non-service-connected disability pension due to non-qualifying service. 


ORDER

Non-service-connected pension benefits are denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


